Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
3. (Currently Amended) The computation system of claim 2, wherein the step of analyzing a DockerFile corresponding to each said LBL so as to identify a status of a specific mirror image file contained in the relevant LBL further comprises: 
analyzing a command contained in the DockerFile corresponding to each said LBL; 
if there is any said command of a first type contained in the DockerFile corresponding to the relevant LBL, taking that LBL as a candidate LBL; 
if there is no said command of that first type contained in the DockerFile corresponding to the relevant LBL, determining that the relevant LBL does not contain any specific mirror image file; 
analyzing types of files in the DockerFile corresponding to each said selected candidate LBL; 
if the DockerFile corresponding to the relevant LBL among the candidate LBLs does not contain any execution engine and application file, determining that the relevant LBL does not contain a specific mirror image file; and 
if the DockerFile corresponding to the relevant LBL among the candidate LBLs does contain an execution engine and/or an application file, determining that the relevant LBL does contain the specific mirror image file; 
wherein the command of the first type is a command configured to modify contents of the mirror images to generate new image layers.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed releasing a non-volatile memory occupied by a mirror image having a lowest access frequency when the non-volatile memory does not have storage space, wherein the access frequency is calculated as a total number of times a hot image file is access divided by the total magnitude of all hot image file that have been accessed, as recited in the independent claims as a whole.  
Fitzgerald (US 2010/0262638) discloses a plurality of data images wherein an independent filesystem containing a directory and file list applicable to contents of the image (abstract).  Further, the core OS consists of software judged to be essential to the startup and continued operation of a device (¶ 16).
Sun et al. (US 2020/0366655) discloses a method of distributing resources comprising using keypairs (abstract).  Further, an image is downloaded from a docker machine via pull instruction and a determination is made whether an image layer has been downloaded locally based on digest data of the image layer (¶ 110).
However, none of the discovered references anticipate or obviate the claimed releasing a non-volatile memory occupied by a mirror image having a lowest access frequency when the non-volatile memory does not have storage space, wherein the access frequency is calculated as a total number of times a hot image file is access divided by the total magnitude of all hot image file that have been accessed, as recited in the independent claims as a whole
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199